DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 6/1/2022 has been entered.  Claims 1, 12, 37-50 are pending in the application.  Claims 2-11 and 13-36 are cancelled.  Claims 37-50 are new.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 4/22/2022. 

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 5/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The IDS submitted on 5/6/2022 is missing a signature from the Applicant, however one of the IDS’s filed on 5/27/2022 is identical to the IDS filed on 5/6/2022 and is properly signed by the Applicant.  

Claim Objections
Claims 1 and 41-50 are objected to because of the following informalities:  
-Claim 1, line 14: please correct “said first segment having a length” to “said first segment having a predetermined length” in order to remain consistent with the language of the dependent claims.  
-Claim 41, line 1: please correct “The medical angioplasty balloon catheter of any of claims 1, 37, or 38” to “The medical angioplasty balloon catheter of any one of claims 1, 37, or 38” 
-Claim 41, line 2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 42, line 1: please correct “The medical angioplasty balloon catheter of any of claims 1, 37, or 38” to “The medical angioplasty balloon catheter of any one of claims 1, 37, or 38” 
-Claim 42, line 2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 43, lines 1-2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 44, lines 1-2: please correct “The method of performing an angioplasty of a blood vessel of any of claims 12, 39, 40” to “The method of any one of claims 12, 39, or 40” 
-Claim 44, line 2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 45, line 1: please correct “The method of performing an angioplasty of a blood vessel of any of claims 12, 39, 40” to “The method of any one of claims 12, 39, or 40”
-Claim 45, line 2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 46, line 1: please correct “The method of performing an angioplasty of a blood vessel of any of claims 39” to “The method of claim 39”
-Claim 46, line 2: please correct “said first segment has a predetermined length” to “the predetermined length of the first segment is”
-Claim 47, line 1: please correct “The medical angioplasty balloon catheter of any of claims 1, 37, or 38” to “The medical angioplasty balloon catheter of any one of claims 1, 37, or 38”
-Claim 47, line 2: please correct “the length of the first segment” to “the predetermined length of the first segment”
-Claim 48, line 1: please correct “The method of performing an angioplasty of any of claims 12, 39, 40” to “The method of any one of claims 12, 39, or 40”
-Claim 48, line 2: please correct “the length of the first segment” to “the predetermined length of the first segment”
-Claim 49, line 1: please correct “The method of performing the angioplasty of any of claims 12, 39, 40” to “The method of any one of claims 12, 39, or 40”
-Claim 49, line 3: please correct “a blood vessel” to “the blood vessel”
-Claim 50, lines 1-2: please correct “The method of performing an angioplasty of a blood vessel of any of claims 12, 39, 40” to “The method of any one of claims 12, 39, or 40”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “an imperforate second segment” in lines 11-12.  However, the Examiner believes there must be some type of perforation somewhere in the second segment to at least inflate the balloon (such as exit port 16 shown in Fig. 4 of Applicant’s drawings).  For examination purposes, the Examiner interprets that only the walls of the first lumen throughout the second segment are intended to be imperforate.  The Examiner suggests amending “an imperforate second segment including and proximal to said expansile balloon” to “a second segment including and proximal to said expansile balloon, wherein a sidewall of the first lumen is imperforate throughout the second segment”.
Claim 38 recites “an imperforate first segment” in line 11.  However, the Examiner believes there must be some type of perforation somewhere in the first segment to deliver the fluid or to insert the guidewire (such as distal end hole 22 shown in Fig. 4 of Applicant’s drawings).  For examination purposes, the Examiner interprets that only the walls of the first lumen throughout the first segment are intended to be imperforate.  The Examiner suggests amending “an imperforate first segment distal to said expansile balloon” to “a first segment distal to said expansile balloon, wherein a sidewall of the first lumen is imperforate throughout the first segment”.
Claim 39 recites “an imperforate second segment” in lines 8-9.  However, the Examiner believes there must be some type of perforation somewhere in the second segment to at least inflate the balloon (such as exit port 16 shown in Fig. 4 of Applicant’s drawings).  For examination purposes, the Examiner interprets that only the walls of the first lumen throughout the second segment are intended to be imperforate.  The Examiner suggests amending “an imperforate second segment including and proximal to said expansile balloon” to “a second segment including and proximal to said expansile balloon, wherein a sidewall of the first lumen is imperforate throughout the second segment”.
Claim 40 recites “an imperforate first segment” in line 8.  However, the Examiner believes there must be some type of perforation somewhere in the first segment to deliver the fluid or to insert the guidewire (such as distal end hole 22 shown in Fig. 4 of Applicant’s drawings).  For examination purposes, the Examiner interprets that only the walls of the first lumen throughout the first segment are intended to be imperforate.  The Examiner suggests amending “an imperforate first segment distal to said expansile balloon” to “a first segment distal to said expansile balloon, wherein a sidewall of the first lumen is imperforate throughout the first segment”.
Claims 41-50 are rejected due to their dependency on rejected claims 37-40.

Allowable Subject Matter
Applicant’s arguments, see Remarks, filed 6/1/2022, with respect to the rejections of claims 1 and 12 have been fully considered and are persuasive.  The rejections of claims 1 and 12 have been withdrawn. 
Claims 1 and 12 are allowable.
Claims 37-50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the medical angioplasty balloon catheter as claimed, specifically including the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Tucker (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) for use in angioplasty procedures (see par. [0224] and [0261]), comprising: a catheter (apparatus 10) comprising a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube with imperforate walls (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of an expansile balloon (balloon 50) (see par. [0117]), said expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), said catheter having a first segment (length of catheter 10 distal to balloon 50) distal to said balloon and a second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1).
Tucker teaches a catheter (see Fig. 1), said first segment (distal portion 5) having a length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a catheter (see Fig. 1 and 1a), said first segment (Ld) having a length of at least 2 cm.
However, Tucker and Cribier are not angioplasty balloon catheters for use in angioplasty procedures and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Tucker, or Cribier teach the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a length of at least 2 cm.

In regards to independent claim 12, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Tucker (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses a method of performing an angioplasty of a blood vessel (see par. [0224] and [0261]) comprising: using an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) comprising an expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube with imperforate walls (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of the expansile balloon (balloon 50) (see par. [0117]), said catheter having a first segment (length of catheter 10 distal to balloon 50) distal to said balloon and a second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1); manipulating said catheter (apparatus 210) so that the first segment transverses a stenosis (obstruction 94) within a blood vessel (see Fig. 9E, par. [0224]); further manipulating said catheter (apparatus 210) to position said expansile balloon (balloon 50) central within said stenosis (obstruction 94) (see Fig. 9E, par. [0224]), inflating said expansile balloon (balloon 250) (see Fig. 9F, par. [0224]), deflating said expansile balloon (balloon 250) (see Fig. 9G, par. [0224]), manipulating said angioplasty balloon (balloon 250) out of said stenosis (obstruction 94) (see Fig. 9G, par. [0224]).
Tucker teaches a method of using a catheter (see Fig. 1), said first segment (distal portion 5) having a predetermined length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a method of using a catheter (see Fig. 1 and 1a), said first segment (Ld) having a predetermined length of at least 2 cm.
However, Tucker and Cribier are not methods of performing an angioplasty of a blood vessel and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Tucker, or Cribier teach the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.

In regards to independent claim 37, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the medical angioplasty balloon catheter as claimed, specifically including the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a predetermined length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Patton (US 7,873,404 B1), Tucker (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) for use in angioplasty procedures (see par. [0224] and [0261]), comprising: a catheter (apparatus 10) comprising a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of an expansile balloon (balloon 50) (see par. [0117]), said expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), said catheter having a first segment (length of catheter 10 distal to balloon 50) distal to said balloon and an imperforate second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1).
Patton teaches an angioplasty balloon catheter (see Fig. 1) wherein said first lumen (first lumen 31) comprises a perforation (side hole(s) 27) within 75 cm distal to said expansile balloon (balloon 24) as a means for exit of fluids injected therethrough (see col. 3 lines 60-64, col. 4 lines 10-11, and col. 4 lines 31-36).
Tucker teaches a catheter (see Fig. 1), said first segment (distal portion 5) having a predetermined length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a catheter (see Fig. 1 and 1a), said first segment (Ld) having a predetermined length of at least 2 cm.
However, Tucker and Cribier are not angioplasty balloon catheters for use in angioplasty procedures and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Patton, Tucker, or Cribier teach the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a predetermined length of at least 2 cm.

In regards to independent claim 38, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the medical angioplasty balloon catheter as claimed, specifically including the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a predetermined length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Patton (US 7,873,404 B1), Tucker  (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) for use in angioplasty procedures (see par. [0224] and [0261]), comprising: a catheter (apparatus 10) comprising a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of an expansile balloon (balloon 50) (see par. [0117]), said expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), said catheter having an imperforate first segment (length of catheter 10 distal to balloon 50) distal to said balloon and a second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1).
Patton teaches an angioplasty balloon catheter (see Fig. 1) wherein said second segment comprises at least a perforation (side hole(s) 27) in said first lumen (first lumen 31) within 75 cm proximal to said expansile balloon (balloon 24) as a means for exit of fluids injected therethrough (see col. 3 lines 60-64, col. 4 lines 10-11, and col. 4 lines 31-36).
Tucker teaches a catheter (see Fig. 1), said first segment (distal portion 5) having a predetermined length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a catheter (see Fig. 1 and 1a), said first segment (Ld) having a predetermined length of at least 2 cm.
However, Tucker and Cribier are not angioplasty balloon catheters for use in angioplasty procedures and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Patton, Tucker, or Cribier teach the combination of an angioplasty balloon catheter for use in angioplasty procedures and said first segment having a predetermined length of at least 2 cm.

In regards to independent claim 39, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Patton (US 7,873,404 B1), Tucker  (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses a method of performing an angioplasty of a blood vessel (see par. [0224] and [0261]) comprising: using an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) comprising an expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube with imperforate walls (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of the expansile balloon (balloon 50) (see par. [0117]), said catheter having a first segment (length of catheter 10 distal to balloon 50) distal to said balloon and an imperforate second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1); manipulating said catheter (apparatus 210) so that the first segment transverses a stenosis (obstruction 94) within a blood vessel (see Fig. 9E, par. [0224]); further manipulating said catheter (apparatus 210) to position said expansile balloon (balloon 50) central within said stenosis (obstruction 94) (see Fig. 9E, par. [0224]), inflating said expansile balloon (balloon 250) (see Fig. 9F, par. [0224]), deflating said expansile balloon (balloon 250) (see Fig. 9G, par. [0224]), manipulating said angioplasty balloon (balloon 250) out of said stenosis (obstruction 94) (see Fig. 9G, par. [0224]).
Patton teaches a method of using an angioplasty balloon catheter (see Fig. 1) wherein said first lumen (first lumen 31) comprises a perforation (side hole(s) 27) within 75 cm distal to said expansile balloon (balloon 24) as a means for exit of fluids injected therethrough (see col. 3 lines 60-64, col. 4 lines 10-11, and col. 4 lines 31-36).
Tucker teaches a method of using a catheter (see Fig. 1), said first segment (distal portion 5) having a predetermined length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a method of using a catheter (see Fig. 1 and 1a), said first segment (Ld) having a predetermined length of at least 2 cm.
However, Tucker and Cribier are not methods of performing an angioplasty of a blood vessel and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Patton, Tucker, or Cribier teach the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.

In regards to independent claim 40, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.
The closest prior art is Krolik et al. (US 2011/0125132 A1), Patton (US 7,873,404 B1), Tucker  (US 2006/0173298 A1), and Cribier et al. (US 4,777,951 A).  
Krolik discloses a method of performing an angioplasty of a blood vessel (see par. [0224] and [0261]) comprising: using an angioplasty balloon catheter (apparatus 10, see Figs. 1-2D) comprising an expansile balloon (balloon 50) securely mounted on the catheter toward the tip end (see Fig. 1), a first lumen (second lumen 36) for passing a guide wire or injection of fluids (see par. [0105]), said first lumen being a cylindrical hollow tube with imperforate walls (see Fig. 1), and a second lumen (first lumen 26) as a means for inflation of the expansile balloon (balloon 50) (see par. [0117]), said catheter having an imperforate first segment (length of catheter 10 distal to balloon 50) distal to said balloon and a second segment (length of catheter 10 from the distalmost end of balloon 50 to hubs 62/64) including and proximal to the balloon (see Fig. 1); manipulating said catheter (apparatus 210) so that the first segment transverses a stenosis (obstruction 94) within a blood vessel (see Fig. 9E, par. [0224]); further manipulating said catheter (apparatus 210) to position said expansile balloon (balloon 50) central within said stenosis (obstruction 94) (see Fig. 9E, par. [0224]), inflating said expansile balloon (balloon 250) (see Fig. 9F, par. [0224]), deflating said expansile balloon (balloon 250) (see Fig. 9G, par. [0224]), manipulating said angioplasty balloon (balloon 250) out of said stenosis (obstruction 94) (see Fig. 9G, par. [0224]).
Patton teaches a method of using an angioplasty balloon catheter (see Fig. 1) wherein said second segment comprises at least a perforation (side hole(s) 27) in said first lumen (first lumen 31) within 75 cm proximal to said expansile balloon (balloon 24) as a means for exit of fluids injected therethrough (see col. 3 lines 60-64, col. 4 lines 10-11, and col. 4 lines 31-36).
Tucker teaches a method of using a catheter (see Fig. 1), said first segment (distal portion 5) having a predetermined length of at least 2 cm (see par. [0030] and [0033]).
Cribier teaches a method of using a catheter (see Fig. 1 and 1a), said first segment (Ld) having a predetermined length of at least 2 cm.
However, Tucker and Cribier are not methods of performing an angioplasty of a blood vessel and are used in different procedures which have different restrictions on the length of the first segment (see Remarks of 6/1/2022).  None of Krolik, Patton, Tucker, or Cribier teach the combination of performing an angioplasty of a blood vessel and said first segment having a predetermined length of at least 2 cm.

Dependent claims 41-50 would be allowable by virtue of their dependency on claims 1, 12, and 37-40.

The Examiner reminds the Applicant that an interview can be requested by the Applicant to receive assistance in overcoming the 112(b) rejections and objections written above, if desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783